Exhibit 10.3 FOURTH AMENDMENT TO TERM LOAN AGREEMENT This FOURTH AMENDMENT TO TERM LOAN AGREEMENT (this “ Amendment ”), is entered into as of July 19, 2016, by and among Lighting Science Group Corporation, a Delaware corporation (the “ Borrower ”), the Lenders (as defined below) signatory hereto, and Medley Capital Corporation, a Delaware corporation (“ Medley ”), as administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, the “ Agent ”). W I T N E S S E T H: WHEREAS, the Borrower, the lenders from time to time party thereto (“ Lenders ”) and the Agent are parties to that certain Term Loan Agreement dated as of February 19, 2014, (as amended hereby and as may be further amended, restated, supplemented or otherwise modified from time to time, the “ Loan Agreement ”); WHEREAS, the Borrower has informed the Agent and the Lenders that it intends to issue additional units of its Series J Convertible Preferred Stock for net cash proceeds of $5,000,000 (the “ Specified Equity Issuance ”), which is prohibited by Section 6.12 of the Loan Agreement because such Equity Interests constitute Disqualified Equity Interests under the Loan Agreement; WHEREAS, the Borrower has requested that (w) it be permitted to make the Specified Equity Issuance, to retain the net cash proceeds thereof (the “ Specified Net Cash Proceeds ”) for working capital and for other general corporate purposes that are not prohibited by the Loan Agreement, (x) the full amount of the Specified Net Cash Proceeds be added to EBITDA for the purpose of determining compliance with Section 7.6 (Minimum Fixed Charge Coverage Ratio) for the twelve month period ending on each of June 30, 2016, September 30, 2016, December 31, 2016, and March 30, 2017 (the “ Specified Covenant Periods ”) (y) the Specified Net Cash Proceeds be added to EBITDA for the Specified Covenant Periods, and (z) the Minimum EBITDA levels set forth in Section 7.1 be amended with respect to each of the Specified Covenant Periods; WHEREAS, Borrower, Agent and Lenders desire to amend the Loan Agreement, on the terms and subject to the conditions set forth. NOW, THEREFORE, in consideration of the foregoing and for other good and valid consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1. Defined Terms . Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the Loan Agreement. 2. Limited Consent . Upon satisfaction of the conditions to effectiveness set forth in Section 5 below and notwithstanding Section 6.12 of the Loan Agreement, Agent and the Lenders hereby consent (i) to the Borrower making the Specified Equity Issuance plus an additional amount not to exceed an aggregate of $2,500,000 from and including the Fourth Amendment Effective Date to and including March 30, 2017 pursuant to the documentation attached hereto as Exhibit B, (ii) retaining the Specified Net Cash Proceeds and such additional amount not to exceed an aggregate of $2,500,000 for working capital and for other general corporate purposes that are not prohibited by the Loan Agreement and (iii) adding the full amount of the Specified Net Cash Proceeds to EBITDA, as necessary, for the purpose of determining compliance with Section 7.6 (Minimum Fixed Charge Coverage Ratio) for the Specified Covenant Periods. Notwithstanding anything herein or in the Loan Documents or the Intercreditor Agreement to the contrary, Agent and Lenders agree and acknowledge that the Specified Net Cash Proceeds shall be first applied to the obligations arising under the Revolving Loan Agreement (but not in permanent reduction of the maximum revolving amount under the Revolving Loan Documents). The Revolving Agent shall be entitled to rely on the consent provided herein and the foregoing agreement and acknowledgment by Agent and the Lenders. The foregoing is a limited consent, and shall not, except as otherwise expressly provided in this Agreement, constitute (a)a modification or alteration of the terms, conditions or covenants of the Loan Agreement or any other Loan Document or (b)a waiver, release, or limitation upon the exercise by Agent or any Lender of any of its rights, legal or equitable, thereunder 3. Amendments to Loan Agreement . Upon satisfaction of the conditions to effectiveness set forth in Section 5 below, the Loan Agreement is hereby amended as follows: (a)
